             Case 1:20-cv-02146-TJK Document 73 Filed 02/12/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SAAD ALJABRI,

                Plaintiff,

        v.
                                                      Civil Action No. 20-2146 (TJK)
MOHAMMED BIN SALMAN BIN
ABDULAZIZ AL SAUD et al.,

                Defendants.


                                             ORDER

        Now before the Court is Plaintiff’s Motion for Alternative Service, ECF No. 67-1.

Federal Rule of Civil Procedure 4(f)(3) allows service upon foreign individuals “by other means

not prohibited by international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(3). And to

meet constitutional notions of due process, any service must be “reasonably calculated, under all

the circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Nuance Commc’ns, Inc. v. Abbyy Software House, 626

F.3d 1222, 1240 (Fed. Cir. 2010) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950)).

        After a review of the relevant case law, the Court finds, as it did with the same

combination of methods of service proposed in Plaintiff’s prior motion, that the combination of

methods through which Plaintiff proposes to serve Defendants Ahmed Abdullah Fahad

Albawardi and Bader Mueedh Saif Alqahtani meets this minimum standard and is otherwise

appropriate here under Rule 4(f)(3). Thus, it will permit the alternative service proposed as to

them.
          Case 1:20-cv-02146-TJK Document 73 Filed 02/12/21 Page 2 of 4




       On the other hand, the Court cannot say the same about the method of alternative service

proposed for Defendant Bijad Alharbi. Plaintiff represents that he is “currently being held as a

detainee by the Presidency of State Security, the Kingdom of Saudi Arabia’s internal security

agency, which operates facilities designed to hold those accused of ‘crimes’ against the state.”

ECF No. 67-2 at 3. He proposes to serve Alharbi by mail directed to the Office of the

Presidency of State Security. Id. The Court declines to authorize such a method of service under

Rule 4(f)(3) because it provides little assurance that Alharbi will receive actual notice and does

not appear to be authorized by law in the Kingdom of Saudi Arabia.

       The two cases cited by Plaintiff do not persuade the Court otherwise. In the first, a

process server delivered documents to a detention center in Dubai, United Arab Emirates, where

the defendant was being held, received assurances that the defendant would receive the

documents, and the next day confirmed that the defendant had received them. Sec. & Exchange

Comm’n v. Nevatia, No. 14-cv-5273 (JCS), 2015 WL 6912006, at *4 (N.D. Cal. Oct. 19, 2015).

That method of service was apparently authorized by law in that country. Id. Thus, the court

held that service was adequate under Rule 4(f)(2)(A). Id. The situation here is different. The

Saudi authority Plaintiff cites authorizes service for prisoners to the “warden of the prison or

detention center”—a far cry from the Office of the Presidency of State Security, which

apparently sits atop the entire Saudi state security bureaucracy. 1 And in any event, in that case,

as noted, the court held that service was authorized under Rule 4(f)(2)(A)—not Rule 4(f)(3).

       The second case is even further afield. There, the court ruled that service on a defendant

incarcerated in Mexico had been proper by mail requiring a signed receipt under Rule




1
 Bureau of Experts at the Council of Ministers Official Translation Dep’t, Law of Civil
Procedures, Art. 17(h) (2016), https://www.moj.gov.sa/Documents/Regulations/pdf/En/50.pdf.


                                                  2
             Case 1:20-cv-02146-TJK Document 73 Filed 02/12/21 Page 3 of 4




4(f)(2)(C)(ii) (even though he had refused to sign the receipt), but as a precaution authorized

alternative service to the defendant’s attorney under Rule 4(f)(3). Martinez v. White, 2006 WL

2792874, at *1–2 (N.D. Cal. Sept. 28, 2006). Plaintiff proposes nothing similar here under Rule

4(f)(3).

           For all these reasons, it is hereby ORDERED that Plaintiff’s Motion for Alternative

Service, ECF No. 67-1, is GRANTED in part and DENIED in part. The motion is GRANTED

as to Defendants Ahmed Abdullah Fahad Albawardi and Bader Mueedh Saif Alqahtani.

Accordingly, Plaintiff may serve Albawardi and Alqahtani as described in Appendix A to this

Order. The motion is DENIED as to Defendant Bijad Alharbi.



           SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: February 12, 2021




                                                  3
        Case 1:20-cv-02146-TJK Document 73 Filed 02/12/21 Page 4 of 4




                                APPENDIX A

          Defendant                      Methods of Alternative Service
Ahmed Abdullah Fahad           (1) By WhatsApp message to Defendant Albawardi’s
Albawardi                          personal WhatsApp account.
                               (2) By Signal message to Defendant Albawardi’s
                                   personal Signal account.
                               (3) By mail to his employer’s address located at:
                                   National Information Center
                                   Makkah Al-Mukarramah Branch Road
                                   Sulaymaniyah 11452, Riyadh Saudi Arabia
Bader Mueedh Saif Alqahtani    (1) By WhatsApp message to Defendant Bader
                                   Alqahtani’s personal WhatsApp account.
                               (2) By Signal message to Defendant Bader Alqahtani’s
                                   personal Signal account.
                               (3) By mail to his employer’s address located at:
                                   National Information Center
                                   Makkah Al-Mukarramah Branch Road
                                   Sulaymaniyah 11452, Riyadh Saudi Arabia




                                       4
